Citation Nr: 1539585	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-20 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2010, the RO increased the rating for the Veteran's service-connected lumbosacral strain to 20 percent.  As that award did not represent a total grant of the benefits sought on appeal, the issue remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In November 2013, the Board remanded the claim for an increased rating for lumbosacral strain for further evidentiary development.  In February 2015, the Board found that the evidence also raised a claim for a TDIU, and remanded both that claim and the increased rating claim for additional development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In July 2015, the Veteran submitted additional evidence, along with a waiver of Agency of Original Jurisdiction (AOJ) consideration of that evidence and other evidence previously associated with the claims file after issuance of the most recent supplemental statement of the case.  38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

From May 26, 2015, resolving reasonable doubt in the Veteran's favor, his lumbosacral strain was manifested by forward flexion to 30 degrees.


CONCLUSION OF LAW

From May 26, 2015, the criteria for an evaluation of 40 percent for lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in  July 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records, post-service treatment records, Social Security Administration (SSA) records, and VA examination reports and opinions have been associated with the claims file.

The Board also notes that the actions requested in the prior remands have been undertaken.  Pertinent VA treatment records were associated with the claims file, SSA records were obtained, and the Veteran was afforded an additional VA examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and  not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard, 4 Vet. App. 384.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made, and its decision in this claim demonstrates its consideration of that possibility.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints 
and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45,   4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet.      App. 32 (2011). 

By way of history, service connection for the Veteran's lumbosacral strain was initially granted in a July 1978 rating decision.  He filed the instant claim for an increased rating for lumbosacral strain in July 2009, and subsequently filed a notice of disagreement with the RO's continuation of a 10 percent rating in its September 2009 rating decision.  In May 2010, the RO increased the rating for the Veteran's lumbosacral strain to 20 percent.  The Veteran subsequently perfected his appeal   of the issue to the Board.  In a July 2015 letter, the Veteran's representative submitted correspondence stating that the Veteran desired a 40 percent rating 
for his lumbosacral strain from May 26, 2015, the date of his most recent VA examination, and that such an allowance would fully resolve his appeal as to that issue.

The Veteran's lumbosacral strain is currently rated under Diagnostic Code 5237, which utilizes the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula").  38 C.F.R. § 4.71a.  Under the General Rating Formula, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or    the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal     gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

After reviewing the evidence of record and resolving reasonable doubt in the Veteran's favor, the Board finds that a rating of 40 percent is warranted for his lumbosacral strain for the period from May 26, 2015, forward, based on the VA examiner's finding that forward flexion of the Veteran's thoracolumbar spine was limited to 30 degrees on that date.

The Board acknowledges that the May 2015 examiner also opined that the Veteran's back symptoms and the findings documented during examination were related to nonservice-connected degenerative changes in his spine, rather than to his service-connected lumbosacral strain, and that prior VA examiners have also suggested that at least some of his symptoms are caused by degenerative changes.  However, in April 2015 and July 2015 letters, the Veteran's VA primary care physician asserted that his back symptoms more likely than not stem from the  injury incurred during his period of service, based on his history of symptoms dating from that time, or are caused by a combination of his chronic lumbosacral strain, and the documented degenerative changes.

The Board is precluded from differentiating between the symptomology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App.  181, 182 (1998) (finding that, when it is not possible to separate the effects of the service-connected condition from a non-service-connected condition, 38 C.F.R. § 3.102 dictates that such effects be attributed to the service-connected condition).  Here, the Board finds that the medical evidence of record is at least in equipoise on the issue of whether the symptoms caused by the Veteran's service-connected and nonservice-connected back disabilities can be separated.  Such a finding leads,       in turn, to the conclusion that the Veteran's decreased motion during the 2015 examination may be caused, at least in part, by his service-connected disability.     Id.  Accordingly, a 40 percent rating for the period from May 26, 2015, the date on which forward flexion of the thoracolumbar spine limited to 30 degrees was first documented, is appropriate.

Moreover, as already noted, the Veteran has explicitly indicated that a 40 percent rating from May 26, 2015 would fully satisfy his appeal as to this issue.  As the desired benefit has been granted, there remains no case or controversy, and the  issue of entitlement to a rating in excess of 20 percent for lumbosacral strain prior to May 26, 2015, or in excess of 40 percent thereafter, is dismissed.  See 38 C.F.R. § 19.26(d) (an appeal may be "resolved by a grant of the benefit(s) sought on appeal"); Cf. Hamilton, 4 Vet. App. at 544 ("where . . . the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative"); see also AB, 6 Vet. App. at 39 ("The Court does not here hold that a claimant may never limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law.").

In summary, resolving reasonable doubt in the Veteran's favor, the Board finds that he is entitled to a rating of 40 percent for lumbosacral strain from May 26, 2015, forward.


ORDER

For the period from May 26, 2015, an evaluation of 40 percent, but no higher, for lumbosacral strain is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

Regarding entitlement to a TDIU, the AOJ adjudicated that issue as it related to the Veteran's service-connected lumbosacral strain in a March 2015 rating decision.  At the time, the Veteran's lumbosacral strain, rated as 20 percent disabling, was his only service-connected disability.  However, in June 2015, the AOJ granted service connection for major depressive disorder secondary to his service-connected back disability and, in July 2015, it increased the disability rating for major depressive disorder to 30 percent.  The Veteran has since asserted that his major depressive disorder also affects his employability.

Under 38 C.F.R. § 3.310, when service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Two such disabilities then constitute a "single" disability for purposes  of a TDIU under 38 C.F.R. § 4.16(a).  Thus, as a result of the AOJ's previous  award of a 30 percent disability rating for major depressive disorder and the Board's award of a 40 percent rating for lumbosacral strain in this decision, the Veteran has a combined rating for a "single" disability that totals 60 percent from May 26, 2015, forward, and meets the criteria for a schedular TDIU.  See 38 C.F.R. § 4.16(a); 4.25.

As the AOJ's prior adjudication of entitlement to a TDIU predated the grant of service connection for major depressive disorder, and as the Veteran now meets the schedular criteria for a TDIU, the Board finds that the claim must be remanded for readjudication by the AOJ.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Adjudicate the claim for a TDIU due to the Veteran's service-connected disabilities.  If additional development is necessary, such as obtaining a medical opinion as to whether the Veteran is unemployable due to his service-connected disabilities, such should be accomplished.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and provided an appropriate opportunity to respond.  The case should then be   returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


